Citation Nr: 1715684	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA)  Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and awarded a 30 percent disability rating, effective July 17, 2007.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing conducted at the RO in September 2012.  A transcript of the hearing is associated with the claims file.

In May 2014, the Board remanded this matter for additional development. 

In a February 2015 rating decision, the VA evidence intake center increased the rating  for PTSD to 70 percent, effective the date of service connection.


FINDING OF FACT

In a February 2015 statement, the Veteran withdrew his claim for an increased rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to a higher initial rating for PTSD are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2015 written statement following the grant of the 70 percent rating, the Veteran wrote that he considered his appeal satisfied and that he did not wish to continue the appeal.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The February 2015 statement is in writing, and includes the name of the Veteran, the applicable claim number, and the Veteran's statement that he considered his appeal satisfied and wished to withdraw his appeal.  Since the Board had not yet issued a decision concerning the claim, the criteria are met for withdrawal of the appeal.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning the claim for an increased rating for the Veteran's PTSD is unwarranted, and the appeal of this claim is dismissed.  Id.


ORDER

The claim for an increased rating for PTSD is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


